Case 5:21-cv-00500-SVW-KK Document 1 Filed 03/23/21 Page 1 of 7 Page ID #:1


 1   CHARLES D. MAY, ESQ.; STATE BAR NO.: 129663
     ANDREA BREUER, ESQ.; STATE BAR NO.: 161819
 2
       THARPE & HOWELL, LLP
 3   15250 Ventura Blvd., Ninth Floor
      Sherman Oaks, California 91403
 4   (818) 205-9955; (818) 205-9944 fax
     E-Mail: cmay@tharpe-howell.com
 5   E-Mail: abreuer@tharpe-howell.com
 6   Attorneys for Defendant,
     DOLLAR TREE STORES, INC.
 7

 8                           UNITED STATES DISTRICT COURT
 9              CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION
10

11   PATRICIA BECK, an individual,               Case No.:
                                                 (Riverside County Superior Court Case
12                       Plaintiff,              No.: CVRI2100827)
13   v.                                          NOTICE OF REMOVAL OF ACTION
                                                 UNDER 28 U.S.C. §1332 & §1441(b)
14   DOLLAR TREE STORES, INC., and               (DIVERSITY) BY DEFENDANT,
     DOES 1 through 50, inclusive,               DOLLAR TREE STORES, INC.
15
                         Defendants.             Complaint Filed: February 16, 2021
16

17         PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. §1332 and §1441(b),
18   Defendant DOLLAR TREE STORES, INC., contemporaneously with the filing of this
19   notice, is effecting the removal of the below referenced action from the Superior Court
20   of the State of California for the County of Riverside, to the United States District
21   Court, Central District of California – Eastern Division. The removal is based,
22   specifically, on the following grounds:
23                     JURISDICTION AND VENUE ARE PROPER
24         1.      This is a civil action over which this Court has original jurisdiction based
25   on diversity of citizenship under 28 U.S.C. § 1332(a), and is one which may be
26   removed to this Court by Defendant under 28 U.S.C. § 1441(b) because it is a civil
27   action between citizens of different states and the amount in controversy exceeds
28

                                          -1-
                NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. §1332 & §1441(b)
                   (DIVERSITY) BY DEFENDANT, DOLLAR TREE STORES, INC.
                                       Case 5:21-cv-00500-SVW-KK Document 1 Filed 03/23/21 Page 2 of 7 Page ID #:2


                                        1   $75,000, exclusive of interest and costs, as set forth below. 28 U.S.C. §§ 1332,
                                        2   1441(a), and 1146(b).
                                        3         2.      Venue is proper in this Court under 28 U.S.C. §§ 84(b), 1391 and 1446.
                                        4                         PLEADINGS, PROCESS AND ORDERS
                                        5         3.      On February 16, 2021, Plaintiff PATRICIA BECK commenced the
                                        6   above-entitled civil action in the Superior Court for the County of Riverside by filing
                                        7   a Complaint entitled Patricia Beck v. Dollar Tree Stores, Inc., et al., Case No.
                                        8   CVRI2100827. True and correct copies of the Summons, Complaint, Civil Case
                                        9   Cover Sheet, Notice of Case Management Conference, Notice of Department
                                       10   Assignment, and Certificate of Counsel which were filed in this matter are attached
                                       11   and incorporated by reference collectively as Exhibit “A.”
15250 Ventura Boulevard, Ninth Floor
 Sherman Oaks, California 91403-3221




                                       12         4.      On March 3, 2021, the Summons, Complaint and associated documents
    THARPE & HOWELL, LLP




                                       13   comprising Exhibit “A” were personally served on DOLLAR TREE STORES, INC.,
                                       14   through its agent for service of process.
                                       15         5.      On March 10, 2021, DOLLAR TREE STORES, INC., filed its Answer
                                       16   to Complaint and Demand for Jury Trial. A true and correct copy of DOLLAR TREE
                                       17   STORES, INC’s Answer to Complaint and Demand for Jury Trial are collectively
                                       18   attached and incorporated by reference as Exhibit “B.”
                                       19         6.      The attached exhibits constitute all process, pleadings and orders served
                                       20   upon Defendant in this matter.
                                       21                                           DIVERSITY
                                       22         A.      Citizenship
                                       23         8.      This is a civil action over which this Court has original jurisdiction under
                                       24   28 U.S.C. § 1332, in that it is a civil action wherein the amount in controversy exceeds
                                       25   the sum of $75,000.00, exclusive of interest and costs. This action is one that may be
                                       26   removed to this Court by Defendant under 28 U.S.C. section 1441(b), as the action is
                                       27   between citizens of different states.
                                       28   ///

                                                                                 -2-
                                                       NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. §1332 & §1441(b)
                                                          (DIVERSITY) BY DEFENDANT, DOLLAR TREE STORES, INC.
                                       Case 5:21-cv-00500-SVW-KK Document 1 Filed 03/23/21 Page 3 of 7 Page ID #:3


                                        1            9.      Plaintiff was, at the time of the filing of this action, and presently remains
                                        2   domiciled in the State of California and is a citizen of the State of California.
                                        3            10.     Defendant DOLLAR TREE STORES, INC., is a corporation.                     For
                                        4   diversity purposes, a corporation is deemed to be a citizen of every state by which it
                                        5   has been incorporated and the state where it has its principal place of business. 28
                                        6   U.S.C. § 1332(c)(1). Defendant is incorporated in the State of Virginia, with its
                                        7   principal place of business in State of Virginia. Accordingly, Defendant is a citizen
                                        8   of the State of Virginia.
                                        9            11.     Complete diversity of citizenship exists as between Plaintiff PATRICIA
                                       10   BECK and Defendant DOLLAR TREE STORES, INC.
                                       11            B.      Fictitious Does
15250 Ventura Boulevard, Ninth Floor
 Sherman Oaks, California 91403-3221




                                       12            12.     Defendants DOES 1 through 50, are wholly fictitious. The Complaint
    THARPE & HOWELL, LLP




                                       13   does not set forth the identity, citizenship, or status of any of said fictitious defendants.
                                       14   In determining whether a civil action is removable on the basis of jurisdiction under
                                       15   section 1332(a), the citizenship of defendants sued under fictitious names shall be
                                       16   disregarded. 28 U.S.C §. 1441(b)(1); Newcombe v. Adolf Coors Co., 157 F.3d 686,
                                       17   690-91 (9th Cir. 1998). Accordingly, the mere fact that the Complaint makes reference
                                       18   to fictitious defendants does not destroy diversity jurisdiction and does not preclude
                                       19   this action from being properly removed to this Court.
                                       20                                 AMOUNT IN CONTROVERSY
                                       21            13.     Plaintiff’s Complaint sets forth causes of action for premises liability and
                                       22   general negligence. See, Exhibit “A.” Plaintiff alleges that on June 19, 2021, while
                                       23   shopping at defendant’s retail store, she tripped and fell on hand-held baskets in the
                                       24   cashier check-out aisle causing her to suffer personal injuries. Although Plaintiff was
                                       25   prohibited from stating a specific amount demanded in his Complaint, Defendant has
                                       26   been able to ascertain through the Complaint and “other paper” that the amount in
                                       27   controversy exceeds $75,000.00.1
                                       28
                                            1
                                                California Law prohibits personal injury plaintiffs from stating a specific amount of
                                                                                    -3-
                                                          NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. §1332 & §1441(b)
                                                             (DIVERSITY) BY DEFENDANT, DOLLAR TREE STORES, INC.
                                       Case 5:21-cv-00500-SVW-KK Document 1 Filed 03/23/21 Page 4 of 7 Page ID #:4


                                        1         14.    Where a complaint does not allege a specific amount in damages, the
                                        2   removing defendant bears the burden of proving by a “preponderance of the evidence”
                                        3   facts that support an inference that the amount in controversy exceeds the statutory
                                        4   minimum. Singer v. State Farm Mut. Auto Ins. Co., 116 F.3d 373, 376 (9th Cir. 1996);
                                        5   see, McPhail v. Deere and Company, 529 F.3d 947, 955 (10th Cir. 2008) (“It is only
                                        6   the jurisdictional facts that must be proven by a preponderance – not the legal
                                        7   conclusion that the statutory threshold amount is in controversy.”). This standard is
                                        8   not a “daunting” one, as courts recognize that unlike the “legal certainty test”
                                        9   applicable where the complaint does allege a specific amount in damages, the
                                       10   removing defendant is not obligated to “research, state, and prove the plaintiff’s claim
                                       11   for damages.” McCraw v. Lyons, 863 F. Supp. 430, 434 (W.D. Ky. 1994); see also,
15250 Ventura Boulevard, Ninth Floor
 Sherman Oaks, California 91403-3221




                                       12   Korn v. Polo Ralph Lauren Corp., 536 F. Supp. 2d 1199, 1204-05 (E.D. Cal. 2008).
    THARPE & HOWELL, LLP




                                       13         15.    A defendant must merely set forth the underlying facts supporting an
                                       14   inference that the amount in controversy exceeds the statutory minimum. A defendant
                                       15   must establish jurisdiction by proving jurisdictional facts, i.e., proof of what the
                                       16   plaintiff is seeking to recover. McPhail, 529 F.3d at 954-55. “Once the facts have
                                       17   been established, uncertainty about whether the plaintiff can prove [h]is substantive
                                       18   claim, and whether damages (if the plaintiff prevails on the merits) will exceed the
                                       19   threshold, does not justify dismissal.” Meridian Secs. Ins. Co. v. Sadowski, 441 F.3d
                                       20   540, 543 (7th Cir. 2006); see also, McPhail, 529 F.3d at 954 (once underlying
                                       21   jurisdictional facts are proven, “a defendant (like a plaintiff) is entitled to stay in
                                       22   federal court unless it is ‘legally certain’ that less than $75,000 is at stake”).
                                       23         16.    On March 3, 2021, Plaintiff served Defendant with a Statement of
                                       24   Damages under California Code of Civil Procedure § 452.11. The Statement of
                                       25   Damages establishes that the amount in controversy in this litigation exceeds the
                                       26   $75,000 statutory minimum. A true and correct copy of Plaintiff’s Statement of
                                       27

                                       28
                                            damages sought in the complaint. See, Cal. Code Civ. Proc. § 425.10.
                                                                               -4-
                                                     NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. §1332 & §1441(b)
                                                        (DIVERSITY) BY DEFENDANT, DOLLAR TREE STORES, INC.
                                       Case 5:21-cv-00500-SVW-KK Document 1 Filed 03/23/21 Page 5 of 7 Page ID #:5


                                        1   Damages is attached hereto as Exhibit “C.”
                                        2         17.     Plaintiff’s Statement of Damages states that she is seeking at least
                                        3   $270,000 in past and future medical expenses, among other damages claimed. Ibid.
                                        4   Thus, the amount in controversy exceeds the $75,000 statutory minimum and federal
                                        5   jurisdiction is proper.
                                        6         18.     28 USC § 1446(b)(3) provides that, where the case stated by the initial
                                        7   pleading is not removable, a notice of removal can be filed within thirty (30) days after
                                        8   receipt by the defendant, through service or otherwise, of an amended pleading,
                                        9   motion, order “or other paper” from which it may first be ascertained that the case is
                                       10   one which is or has become removable. A statement of damages under California Code
                                       11   of Civil Procedure section 425.11, is a written statement setting forth the nature and
15250 Ventura Boulevard, Ninth Floor
 Sherman Oaks, California 91403-3221




                                       12   amount of damages being sought, and constitutes “other paper” under section
    THARPE & HOWELL, LLP




                                       13   1446(b)(3). See Hanson v. Equilon Enterprises LLC (N.D.Cal. 2014) 2014 U.S. Dist.
                                       14   LEXIS 110795, *9 (finding statement of damages served on defendant by plaintiff
                                       15   constituted “other paper”).
                                       16         19.     The test for whether the amount in controversy is satisfied is whether
                                       17   there is a “reasonable probability” that the claim exceeds $75,000. Scherer v. The
                                       18   Equitable Life Assurance Society of the U.S., 347 F.3d 394, 397 (2d. Cir. 2003). The
                                       19   Ninth Circuit has adopted the “either-viewpoint rule,” meaning that the amount in
                                       20   controversy requirement is satisfied if (1) Plaintiff seeks to recover more than
                                       21   $75,000.00 or (2) the recovery Plaintiff seeks will cost the defendant more than the
                                       22   jurisdictional threshold. Sanchez v. Monumental Life Ins. Co., 102 F.3d 398, 405 (9th
                                       23   Cir. 1996).
                                       24         20.     Plaintiff’s Statement of Damages constitutes “other paper” and satisfies
                                       25   the amount in controversy requirement. Therefore, federal jurisdiction is proper.
                                       26                              TIMELINESS OF REMOVAL
                                       27         21.     This Notice of Removal is timely filed in that it has been filed within
                                       28   thirty (30) days after receipt by Defendant of Plaintiff’s Statement of Damages on

                                                                               -5-
                                                     NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. §1332 & §1441(b)
                                                        (DIVERSITY) BY DEFENDANT, DOLLAR TREE STORES, INC.
                                       Case 5:21-cv-00500-SVW-KK Document 1 Filed 03/23/21 Page 6 of 7 Page ID #:6


                                        1   March 3, 2021, which first indicated that the amount in controversy exceeds $75,000
                                        2   and the matter is removable. 28 U.S.C. § 1446(b)(3).
                                        3         22.   Further, the instant removal is brought within one year of the
                                        4   commencement of the underlying action as required by 28 U.S.C. section 1446(c)(1).
                                        5   As noted, Plaintiff filed his Complaint on February 16, 2021.
                                        6         23.   For all of the foregoing reasons, this Court has original jurisdiction under
                                        7   28 U.S.C. §§ 1332 and 1441(b) and removal is proper at this time.
                                        8

                                        9   Dated: March 23, 2021                             THARPE & HOWELL, LLP
                                       10

                                       11
15250 Ventura Boulevard, Ninth Floor
 Sherman Oaks, California 91403-3221




                                       12                                              By:
    THARPE & HOWELL, LLP




                                                                                              CHARLES D. MAY
                                       13                                                     ANDREA BREUER
                                       14
                                                                                              Attorneys for Defendant,
                                                                                              DOLLAR TREE STORES, INC.
                                       15

                                       16

                                       17

                                       18

                                       19

                                       20

                                       21

                                       22

                                       23

                                       24

                                       25

                                       26

                                       27

                                       28

                                                                              -6-
                                                    NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. §1332 & §1441(b)
                                                       (DIVERSITY) BY DEFENDANT, DOLLAR TREE STORES, INC.
                                       Case 5:21-cv-00500-SVW-KK Document 1 Filed 03/23/21 Page 7 of 7 Page ID #:7


                                        1                                            PROOF OF SERVICE
                                        2   STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
                                        3   1. At the time of service, I was at least 18 years of age and not a party to this legal
                                               action.
                                        4
                                            2. My business address is 15250 Ventura Boulevard, Ninth Floor, Sherman Oaks,
                                        5      CA 91403.
                                        6   3. I served copies of the following documents (specify the exact title of each
                                               document served):
                                        7
                                                  NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. §1332 & §1441(b)
                                        8            (DIVERSITY) BY DEFENDANT, DOLLAR TREE STORES, INC.
                                        9   4. I served the documents listed above in item 3 on the following persons at the
                                               addresses listed:
                                       10

                                       11
                                                   Sam Ryan Heidari, Esq.            Attorneys for Plaintiff, PATRICIA
                                                   Thomas J. Miletic, Esq.           BECK
15250 Ventura Boulevard, Ninth Floor
 Sherman Oaks, California 91403-3221




                                       12
                                                   HEIDARI LAW GROUP, PC
                                                   3530 Wilshire Blvd., Suite 710
    THARPE & HOWELL, LLP




                                       13
                                                   Los Angeles, CA 90010
                                                   Tel: 213-884-4881
                                       14
                                                   Fax: 213-884-4588
                                                   Email: Sam@Heidarilawgroup.com
                                       15
                                                   Email: Thomas@heidarilawgroup.com
                                                   Eservice@Heidarilawgroup.com
                                       16   5. a.       X        ONLY BY ELECTRONIC TRANSMISSION. Only by e-mailing
                                       17                        the document(s) to the persons at the e-mail address(es) listed during
                                                                 the Coronavirus (Covid-19) pandemic and pursuant to
                                       18
                                                                 Fed.R.Civ.P.Rule 5., this office will be working remotely, not able to
                                       19                        send physical mail as usual, and is therefore using only electronic
                                                                 mails. No electronic message or other indication that the transmission
                                       20
                                                                 was unsuccessful was received within a reasonable time after the
                                       21                        transmission.
                                       22   6. I served the documents by the means described in item 5 on (date): See below
                                       23   I declare under penalty of perjury under the laws of the State of California that the
                                            foregoing is true and correct.
                                       24

                                       25    3/23/2021                Belinda A.Porras
                                       26
                                               DATE                 (TYPE OR PRINT NAME)                  (SIGNATURE OF DECLARANT)

                                       27
                                            I:\32000-000\32025\Pleadings\FEDERAL\Notice of Removal.docx
                                       28

                                                                                 -7-
                                                       NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. §1332 & §1441(b)
                                                          (DIVERSITY) BY DEFENDANT, DOLLAR TREE STORES, INC.
